David Newbern, Justice, dissenting. By Act 457 of 1961, the Arkansas General Assembly enacted the following law that is now codified as Ark. Code Ann. § 5-73-121 (Repl. 1997): Carrying a knife as a weapon. (a) A person who carries a knife as a weapon, except when upon a journey or upon his own premises, shall be punished as provided by § 5-73-123(b). (b) If a person carries a knife with a blade three and one-half inches (3V2") long or longer, this fact shall be prima facie proof that the knife is carried as a weapon. (c) This section does not apply to officers whose duties include making arrests or keeping and guarding prisoners, nor to persons summoned by the officers to aid in the discharge of their duties while actually engaged in the discharge of their duties. By Act 696 of 1975, the General Assembly enacted a comprehensive statute on the carrying of weapons, including knives, which, as amended, is now codified as Ark. Code Ann. § 5-73-120 (Repl. 1997). The later law covers fully the statements contained in subsections (a) and (c) of § 5-73-121 but does not include the language making the carrying of a knife with a blade of 3.5 inches or longer prima facie proof that the knife is carried as a weapon. The legislative oversight in fading to repeal the earlier statute has resulted in the retention in our law of a provision easily applied, as in this case, in violation of an accused’s right to due process of law. Joshua Garcia was shown to have “carried” a knife with a 3.5-inch blade to school. The principal testified that he believed Mr. Garcia had the knife in his right front pocket but acknowledged on cross-examination the possibility that the knife was found in a bookbag. The principal further testified that Mr. Garcia explained that he was going to give the knife to a friend. The principal conceded that there had been no suggestion that Mr. Garcia intended to use the knife to injure anyone or to use the knife as a weapon. Nothing else was introduced by the State to show that Mr. Garcia carried the knife “as a weapon.” The Chancellor, however, determined that this element of the offense, by operation of the “prima facie proof” language of § 5-73-121 (b), had been proven, and Mr. Garcia was adjudicated delinquent as he had presented, in the words of the Chancellor, “nothing to rebut that.” The question that we must resolve is whether the Chancellor’s reliance on the “presumption” found in § 5-73-121 (b) comports with the Due Process Clause of the Fourteenth Amendment, which, as the United States Supreme Court has explicitly held, “protects the accused against conviction except upon proof beyond a reasonable doubt of every fact necessary to constitute the crime with which he is charged.” In re Winship, 397 U.S. 358, 364 (1970). The use of a presumption in a criminal case may violate the Due Process Clause if it permits a conviction without requiring the factfinder to conclude that the State has proved each element of the offense beyond a reasonable doubt. See Sandstrom v. Montana, 442 U.S. 510 (1979); Mullaney v. Wilbur, 421 U.S. 684 (1975); In re Winship, supra. See also Francis v. Franklin, 471 U.S. 307, 313 (1985)(stating due process requires the State to bear the “burden of persuasion beyond a reasonable doubt of every essential element of a crime”); Patterson v. New York, 432 U.S. 197, 215 (1977) (stating that Mullaney “surely held that a State must prove every ingredient of an offense beyond a reasonable doubt, and that it may not shift the burden of proof to the defendant by presuming that ingredient upon proof of the other elements of the offense”). See generally 1 Christopher B. Mueller & Laird C. Kirkpatrick, Federal Evidence § 77, at p. 367 (2d ed. 1994)(stating “that the prosecutor has the obligation to prove each element of the offense beyond a reasonable doubt” and “that the accused bears no proof burden whatsoever with respect to any element of the crime”). The Supreme Court has recognized the importance of inferences and presumptions in our “adversary system of factfinding” and has conceded that “[i]t is often necessary for the trier of fact to determine the existence of an element of the crime — that is, an ‘ultimate’ or ‘elemental’ fact — from the existence of one or more ‘evidentiary’ or ‘basic’ facts.” County Court of Ulster County, New York v. Allen, 442 U.S. 140, 156 (1979). The validity of such “evidentiary devices” under the Due Process Clause depends upon “the strength of the connection between the particular basic and elemental facts involved and on the degree to which the device curtails the factfinder’s freedom to assess the evidence independently.” Id. The Court has stressed that “the ultimate test of any device’s constitutional validity in a given case remains constant: the device must not undermine the factfinder’s responsibility at trial, based on evidence adduced by the State, to find the ultimate facts beyond a reasonable doubt.” Id. Thus, the power of legislatures or courts “to declare that one fact may be inferred from another is subject to ‘the basic requirement of Anglo-American law that no liability shall be imposed until the essential legal elements of that liability shall have been proved.’” 1 Jack B. Weinstein & Margaret A. Berger, Weinstein’s Evidence ¶303[02], at p. 303-11 (1996)(footnote omitted). See also Mueller & Kirkpatrick, supra, § 80, at p. 381 (stating “presumptions relating to elements of the charged offense create constitutional error if they are deployed against criminal defendants in conclusive terms or use language that has burden-shifting effect”). In the Allen case, the Court discussed the variety of presumptions that exist in the law and prescribed different rules for assessing their validity. See also Sandstrom v. Montana, 442 U.S. at 514 (stating that the “nature of the presumption” at issue determines the “constitutional analysis” to apply); 2 McCormick on Evidence § 346, at p. 481 (4th ed. 1992)(“Under the Allen decision, these various kinds of presumptions differ not only procedurally, but also with regard to the tests for their constitutional permissibility as well.”). First, the Court recognized the “permissive inference or presumption,” which, the Court said, allows — but does not require — the trier of fact to infer the elemental fact from proof by the prosecutor of the basic one and which places no burden of any kind on the defendant. In that situation the basic fact may constitute prima facie evidence of the elemental fact. County Court of Ulster County, New York v. Allen, 442 U.S. at 157. A “permissive” inference or presumption “leaves the trier of fact free to credit or reject the inference and does not shift the burden of proof.” Id. Therefore, the Court concluded, the use of such a presumption typically will not operate to relieve the State of its obligation, as recognized in the Winship case, to prove each element of the offense beyond a reasonable doubt. The use of a permissive presumption will, however, violate due process if “there is no rational way the trier could make the connection permitted by the inference.” Id. Thus, even with respect to permissive presumptions, there must be “a ‘rational connection’ between the basic facts that the prosecution proved and the ultimate fact presumed,” and the presumed facts must follow “more likely than not” from the basic or evidentiary facts proved by the State. Id. at 165. The second type of presumption that the Court discussed in the Allen case is the “mandatory presumption,” which the Court described as “a far more troubling evidentiary device.” Id. at 157. As the Court observed, a mandatory presumption “tells the trier of fact that he or they must find the elemental fact upon proof of the basic fact, at least unless the defendant has come forward with some evidence to rebut the presumed connection between the two facts.” Id. A more stringent test must be used in determining the validity of a mandatory presumption. “[U]nless the evidence necessary to invoke the inference is sufficient for a rational jury to find the inferred fact beyond a reasonable doubt,” the use of a mandatory presumption violates the Due Process Clause. Id. at 166. The State “may not rest its case entirely” on a mandatory presumption “unless the fact proved is sufficient to support the inference of guilt beyond a reasonable doubt.” Id. at 167. See also Mueller & Kirkpatrick, supra, § 80, at p. 382 (stating that a mandatory presumption is valid “only if the basic facts make the presumed fact true beyond a reasonable doubt”); 1 Wharton’s Criminal Evidence § 3:4, at p. 139 (15th ed. 1997). Thus, a significant difference between permissive presumptions and mandatory presumptions concerns the applicable “standard[ ] of proof required to establish a rational connection” between the proven “basic facts” and the presumed “ultimate facts.” Wharton’s, supra, § 3:4, at p. 138. With respect to permissive presumptions, there is a “rational connection,” and thus no constitutional infirmity, if the trier of fact could infer from the basic fact that it is “more likely than not” that the ultimate fact exists. With respect to mandatory presumptions, there is a “rational connection,” and thus no constitutional infirmity, if the trier could infer from the basic fact that the ultimate fact exists “beyond a reasonable doubt.” The majority opinion in this case mentions the two kinds of presumptions, but it does not say whether the language in question is one or the other. The significance of the distinction may be lost in this case, however, as the majority misses an important caveat in the Allen opinion. The Supreme Court limited the applicability of the more lenient “more likely than not” standard to cases in which the permissive presumption “is not the sole and sufficient basis for a finding of guilt.” County Court of Ulster County, New York v. Allen, 442 U.S. at 167. Thus, where a permissive presumption is the only evidence offered by the State to prove an essential element of the offense, the applicable standard is the “beyond a reasonable doubt” standard. In that situation, due process requires that the trier of fact be able to infer from the basic fact that the ultimate fact exists beyond a reasonable doubt. See United States v. Allen, 127 F.3d 260, 270 (2d Cir. 1997); State v. Delmarter, 845 P.2d 1340, 1349-50 (Wash.App. Div. 2 1993). The majority recognizes that the sole basis recited by the Chancellor for his finding was the length of the blade and the lack of rebuttal. The majority seems to state its own factual finding or perhaps “rationale” as follows: “Viewing the proof in the light most favorable to the State as we must, he was carrying the knife in the front pocket of his pants. Why else would he be carrying an oversized knife at school under these circumstances than as a weapon?” Many answers suggest themselves immediately, e.g., to whittle at recess or on the way home, to show the knife to a friend, to play mumbledypeg, to sharpen pencils, etc. Even if the Chancellor had recited those facts and the “why else” logic, it would have fallen far short of demonstrating that the “elemental” fact is shown beyond a reasonable doubt by proof of the “basic” fact. According to the decisions of the Supreme Court, ... a statutory presumption cannot be sustained if there be no rational connection between the fact proved and the ultimate fact presumed, if the inference of the one from proof of the other is arbitrary because of lack of connection between the two in common experience. This is not to say that a valid presumption may not be created upon a view of relation broader than that a jury might take in a specific case. But where the inference is so strained as not to have a reasonable relation to the circumstances of life as we know them, it is not competent for the legislature to create it as a rule governing the procedure of courts. Tot v. United State, 319 U.S. 463, 467-68 (1943). See Leary v. United States, 395 U.S. 6, 36 (1969)(stating “a criminal statutory presumption must be regarded as ‘irrational’ or ‘arbitrary,’ and hence unconstitutional, unless it can at least be said with substantial assurance that the presumed fact is more likely than not to flow from the proved fact on which it is made to depend”). “Common experience” fails to sustain such an inference in this case, and the majority opinion offers absolutely no assurance, let alone “substantial assurance,” Leary v. United States, supra, that the two facts are “very probably connected.” United States v. Adams, 293 F. Supp. 776, 782 (S.D.N.Y. 1968). The only case in which § 5-73-121(b) has been recited as a basis for sustaining a conviction is Smith v. State, 241 Ark. 958, 411 S.W.2d 510 (1967). An officer observed Mr. Smith running from the scene of a burglary while carrying a ten-inch “corn knife or meat cleaver” in his hip pocket. That conviction could easily have been sustained under § 5-73-120, the more recent statute that requires the State to prove the accused possessed a knife “for use with a purpose to employ it as a weapon against a person.” To allow the State to prove Joshua Garcia guilty of a criminal offense by evidence that he possessed a tool as common as a 3.5-inch knife is constitutionally intolerable. I respectfully dissent. Glaze and Imber, JJ., join in this dissent.